DETAILED ACTION
This action is a response to an application filed on 5/27/21 in which claims 1-9 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Huawei, UL SRS Design for beam management and CSI acquisition.
	As to claim 1, Huawei teaches a device in a wireless communication system, the device comprising processing circuitry configured to: 
	control, according to a sounding reference signal (SRS) configuration notified by a base station, a user equipment to transmit an SRS to the base station on corresponding time-frequency resources (Huawei page 1 4th paragraph for the purposes of DL/UL CSI acquisition and beam management A UE can be configured with K >= 1 SRS resources),
	wherein the SRS configuration comprises at least SRS resource settings for implementing both uplink beam management and channel state information (CSI) acquisition (Huawei page 1 4th paragraph for the purposes of DL/UL CSI acquisition and beam management A UE can be configured with K >= 1 SRS resources),
	and 
	wherein the SRS configuration indicates a starting position of each of a plurality of SRS resources and a number of OFDM symbols occupied by the each of the plurality of SRS resources (Huawei section 2.2.1 paragraph 1 SRS can be mapped in the last symbol for UL subframe the possible number of symbols N within one slot should satisfy 1 <=N<= m and proposal 3, symbol locations for SRS transmission are configurable in NR)

	As to claim 5, Huawei teaches a method for wireless communications comprising: 
	controlling, according to a sounding reference signal (SRS) configuration notified by a base station, a user equipment to transmit an SRS to the base station on corresponding - 41 -Attorney Docket No. 1339 1IUSO2CON time-frequency resource (Huawei page 1 4th paragraph for the purposes of DL/UL CSI acquisition and beam management A UE can be configured with K >= 1 SRS resources),
 
	wherein the SRS configuration comprises at least SRS resource settings for implementing both uplink beam management and channel state information (CSI) acquisition (Huawei page 1 4th paragraph for the purposes of DL/UL CSI acquisition and beam management A UE can be configured with K >= 1 SRS resources),
and 
	5wherein the SRS configuration further indicates a starting position of each of a plurality of SRS resources and a number of OFDM symbols occupied by the each of the plurality of SRS resources (Huawei section 2.2.1 paragraph 1 SRS can be mapped in the last symbol for UL subframe the possible number of symbols N within one slot should satisfy 1 <=N<= m and proposal 3, symbol locations for SRS transmission are configurable in NR)

20 	As to claim 9, Huawei teaches a non-transitory computer readable mediun comprising computer readable instructions that, when executed by at least one processor, cause the at least one processor to: 
	control, according to a sounding reference signal (SRS) configuration notified by a base station, a user equipment to transmit an SRS to the base station on corresponding 25time-frequency resources (Huawei page 1 4th paragraph for the purposes of DL/UL CSI acquisition and beam management A UE can be configured with K >= 1 SRS resources),
	 wherein the SRS configuration comprises at least SRS resource settings for implementing both uplink beam management and channel state information (CS) acquisition (Huawei page 1 4th paragraph for the purposes of DL/UL CSI acquisition and beam management A UE can be configured with K >= 1 SRS resources),
 and 
	wherein the SRS configuration indicates a starting position of each of a plurality of - 42 -Attornev Docket No. 1339 1USO2CON SRS resources and a number of OFDM symbols occupied by the each of the plurality of SRS resources (Huawei section 2.2.1 paragraph 1 SRS can be mapped in the last symbol for UL subframe the possible number of symbols N within one slot should satisfy 1 <=N<= m and proposal 3, symbol locations for SRS transmission are configurable in NR)

	As to claim 2, Huawei teaches the device according to claim 1, wherein the SRS resource settings indicate a number of ports corresponding to a group of SRS resources for uplink beam management, and the number of ports can be one (Huawei  page 3 1st paragraph a UE can be configured with an X-port SRS resource where X can be small number e.g., X = 1 or 2)

	Claim 6 is rejected for the same reasons stated in claim 2.

	As to claim 3, Huawei teaches device according to claim 1, wherein the SRS resource settings indicate a number of ports of a group of SRS resources for CSI acquisition, and the number of ports corresponds to a number of antenna ports of the user equipment (Huawei page 3 1st paragraph X-port SRS resource X can be larger than 1 e.g., X=4 for CSI acquisition, a port corresponds to a Tx beam)

 	Claim 7 is rejected for the same reasons stated in claim 3.


Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467